DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record fails to teach or suggest a microfluidic mixing device, comprising: a first bellows pump with a chamber bisected in coronal plane by a first elastomeric membrane; a second bellows pump with a chamber bisected in coronal plane by a second elastomeric membrane; a first microchannel fluidly interconnecting the first bellows pump with a sample inlet and a reagent reservoir, wherein the first microchannel comprises a valve interposed between the first bellows pump and the inlet and a valve interposed between the first bellows pump and the reservoir; a second microchannel fluidly interconnecting the first bellows pump with the second bellows pump, wherein the second microchannel comprises a valve interposed between the first and second bellows pumps; a third microchannel fluidly interconnecting the first bellows pump with the second bellows pump, wherein the third microchannel comprises a valve interposed between the first and second bellows pumps; a first and second pneumatic member pneumatically connected to the first and second bellows pumps; wherein, the volume of the second bellows pump is greater than the volume of the first bellows pump.
While the closest prior art of record, Battrell et al. (US 2009/0148933 A1) teaches an analogous microfluidic mixing device comprising a plurality of interconnected bellows pumps and reservoirs, Battrell fails to teach or suggest the instantly claimed microchannel configuration and the instantly claimed differently sized bellows pumps.  Additionally, there is no teaching or suggestion in the prior art which would have motivated one having ordinary skill in the art to modify the device disclosed by Battrell into the instantly claimed configuration without the use of impermissible hindsight.
Claims 2-17 depend on claim 1, and are allowable for the same reasons as explained above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J EOM whose telephone number is (571)270-7075. The examiner can normally be reached Monday-Friday (9:00AM-5:00PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 5712721254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT J EOM/Primary Examiner, Art Unit 1797